DETAILED ACTION
This office action is in response to the original application filed on June 28, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No. 2015/0348022) in view of La Joie (US Pub. No. 2007/0276925).

As per claim 1 Khan discloses:
SE in an SE-HKSE slot of the secure element; (paragraph 60 of Khan, the AuthKey can be stored within the secure element).
At a first location, storing binding information BSE in secure memory of the secure element, wherein the binding information BSE is cryptographically correlated with the host key information HKSE; (paragraph 59 of Khan, in one suitable embodiment, each secure element 156 may be paired with one corresponding secure enclave processor 152 using an authorization key or "AuthKey." This pairing of a secure element with a secure enclave processor using AuthKey should only be performed once during the manufacturing of these components. The AuthKey for a given secure element and secure enclave processor pair may be derived based on an unique SEID 161 of the secure element in that given pair and/or a unique identifier (UID) 160 of the secure enclave processor in that given pair).
At a second location remote to the first location, storing a second secret key SK2 within system operational code stored in protected memory of the host device, wherein the second secret key SK2 is cryptographically correlated with the host key information HKse; (paragraph 60 of Khan, the secure enclave processor may be capable of re-deriving the AuthKey on-the-fly when it needs to communicate with the paired secure element based on at least one of its own UID 160 and/or the SEID 161 obtained from the corresponding secure element. Processor 152 that is capable of generating AuthKey for performing secure communication with secure element 156 is sometimes referred to herein as "a trusted processor”) and (paragraph 39 of Khan, device 10 may be a portable device such as a cellular telephone, media player, tablet computer, or other portable computing device).
At a third location (paragraph 60 of Khan, on-the-fly), after storing the binding information BSE, and after storing the second secret key SK2, operationally coupling the secure element to the host device, reading, by the host device, the binding information Bse from the secure element, generating, by the host device, the host key information HKse using the binding information Bse and the second secret key SK2, (paragraph 60 of Khan, the secure enclave processor may be capable of re-deriving the AuthKey on-the-fly when it needs to communicate with the paired secure element based on at least one of its own UID 160 and/or the SEID 161 obtained from the corresponding secure element).
SE in an HD-HKSE slot of the host device, wherein the secure element and the host device are collocated at the third location,. (Paragraph 74 of Khan, applications processor on the secondary user device 102 may be capable of re-deriving the AuthKey on-the-fly when it needs to communicate with the paired secure element based on at least one of its own UID 224 and/or the SEID 225 obtained from the corresponding secure element) and (paragraph 34 of Khan, a user may be in possession of multiple devices such as devices 10 and 102).
Khan teaches the method of generating and storing host key information on-the-fly (see paragraph 60 of Khan) but fails to clearly disclose:
Wherein the third location is remote to both the first location and the second location.
 However, in the same field of endeavor, La Joie teaches this limitation as, (paragraph 39 of La Joie, the first node comprises the head-end of the cable network, the second node comprises a subscriber premises, and the third node comprises a location remote from the premises and the head-end, yet in data communication with the head-end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of La Joie in order to access the computing information from remote location.

As per claim 2 Khan in view of La Joie discloses:
The method of claim 1, wherein: the binding information BSE comprises encrypted host key information CHKSE; the encrypted host key information CHKSE is encrypted using a symmetric-key cryptographic algorithm; and storing the host key information HKSE in the SE-HKSE slot of the secure element comprises storing the host key information HKSE in the secure element at the first location. (Paragraph 57 of Khan, communications between these security domains may be encrypted using different encryption/decryption keys that are security-domain specific (e.g., each SSD may have its own manager key associated with a respective payment applet 178 that is used to activate/enable a specific credential of that SSD for use during an NFC-based transaction at merchant terminal 108)).


The method of claim 1, further comprising: generating, by a first hardware security module HSMSE at the first location, the first secret key SK1; generating, by a second hardware security module HSMHD at the second location, the second secret key SK2; and wherein steps performed at the third location are performed without using a hardware security module. (Paragraph 58 of Khan, the security peripherals may include hardware configured to assist in the secure services performed by processor 152, such as authentication hardware for implementing various user authentication techniques (e.g., a biometric sensor such as a fingerprint sensor, a retinal sensor, a palm sensor, a signature-identification sensor, just to name a few), encryption hardware configured to perform encryption, secure-interface controllers configured to communicate over the secure interface to other components).

As per claim 6 Khan in view of La Joie discloses:
The method of claim 1, further comprising: storing a secure-backup-data file in secure memory of the secure element, wherein the secure-backup-data file comprises encrypted host key backup information usable to recover host devices for which the host key information HKSE stored in the HD-HKSE slot of the host device has become corrupted. (Paragraph 100 of Khan, the user keychain stored in a most recent backup operation may be restored to the applications processor. This restored keychain (assuming that the current AuthRand value on the secure element is equal to the AuthRand stored in the most recent backup) effectively enables the trusted processor to resume secure connection with the secure element to complete mobile financial transactions at a merchant terminal, as indicated by path 512).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No. 2015/0348022) in view of Vennelakanti (US Pub. No. 2008/0209221).

As per claim 9 Khan discloses:
SE as a function of a master key KM and a secure element unique identifier UIDse; (paragraph 61 of Khan, the AuthRand may be derived based on a user keychain (e.g., keychain 164 that is maintained at secure enclave processor 152) and the value of a monotonic counter 162 on secure enclave processor 152. As an example, the user keychain 164 may include a universal unique identifier (UUID) 165 that is related to a particular user).
Encrypting host key information HKSE using the secure element-diversified key KSE to generate encrypted host key information CHKSE, wherein the host key information HKSE uniquely corresponds to the secure element; Storing the encrypted host key information CHKSE in secure memory of the secure element; (Paragraph 75 of Khan, the AuthKey effectively binds the secure element to the trusted processor 200) and (Paragraph 57 of Khan, communications between these security domains may be encrypted using different encryption/decryption keys that are security-domain specific (e.g., each SSD may have its own manager key associated with a respective payment applet 178 that is used to activate/enable a specific credential of that SSD for use during an NFC-based transaction at merchant terminal 108)).
Storing the host key information HKSE in a SE-HKSE slot of the secure element; (paragraph 60 of Khan, the AuthKey can be stored within the secure element).
Khan teaches the method of generating and storing host key information (see paragraph 60 of Khan) but fails to clearly disclose:
Obfuscating the master key KM using a host device unique identifier UIDHD to generate a host device-obfuscated key KHD within system operational code stored in protected memory of the host device.
 However, in the same field of endeavor, Vennelakanti teaches this limitation as, (paragraph 13 of Vennelakanti, according to an aspect of the present subject matter, there is provided a method for binding encryption and decryption keys using a unique user identifier (UID), a user password (Pswd), and a unique device identifier (UDID) to a client mobile device).


As per claim 10:
Khan teaches the method of generating and storing host key information (see paragraph 60 of Khan) but fails to clearly disclose:
The method of claim 9, wherein: generating the secure element-diversified key Kse further comprises generating the secure element-diversified key Kse as a function of the master key KM, the secure element unique identifier UIDSE, and a batch password; and obfuscating the master key KM further comprises obfuscating the master key KM using the host device unique identifier UIDHD and the batch password.
 However, in the same field of endeavor, Vennelakanti teaches this limitation as, (paragraph 13 of Vennelakanti, according to an aspect of the present subject matter, there is provided a method for binding encryption and decryption keys using a unique user identifier (UID), a user password (Pswd), and a unique device identifier (UDID) to a client mobile device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of Vennelakanti in order to enhance the secure of the computing information.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No. 2015/0348022) in view of Mathaiyan (US Pub. No. 2017/0026355).

As per claim 15 Khan discloses:
A method of cryptographically binding a secure element (SE) to a host device (HD), the method comprising: storing a secure element private key nSE in secure memory of the secure element; creating a secure element public key Pse using the secure element private key nSE; (paragraph 31 of Khan, TSM 116 public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is secure).
Operationally coupling the secure element and the host device; and executing the system operational code by the host device, wherein executing the system operational code comprises reading the secure element public key Pse from the secure element, (paragraph 60 of Khan, the secure enclave processor may be capable of re-deriving the AuthKey on-the-fly when it needs to communicate with the paired secure element based on at least one of its own UID 160 and/or the SEID 161 obtained from the corresponding secure element). 
Storing the host key information HKSE in a HD-HKSE slot of the host device. (Paragraph 60 of Khan, the AuthKey can be stored within the secure element).
Khan teaches the method of generating and storing host key information (see paragraph 60 of Khan) but fails to clearly disclose:
Storing a host device private key nHD within system operational code stored in protected memory of the host device; and creating host key information HKse using the host device private key nHD and the secure element public key Pse,
 However, in the same field of endeavor, Mathaiyan teaches this limitation as, (paragraph 47 of Mathaiyan, the process 450 may be initiated by generating a first host key comprising a third public-private key pair 452 using a public-key algorithm (e.g., RSA, DSA, ECDSA, DH, ECDH, etc.), and inserting the first host key into a virtual machine running in a private cloud 454).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of Mathaiyan in order to securely create host information and store it within the device.

As per claim 16 Khan in view of Mathaiyan discloses:
The method of claim 15, further comprising: before operationally coupling the secure element to the host device, and storing the host key information HKSE in a SE-HKSE slot of the secure element. (Paragraph 60 of Khan, the AuthKey can be stored within the secure element).

Creating a host device public key Phd using the host device private key nHD, creating the host key information HKse using the secure element private key nSE and the host device private key nHD,
However, in the same field of endeavor, Mathaiyan teaches this limitation as, (paragraph 47 of Mathaiyan, the process 450 may be initiated by generating a first host key comprising a third public-private key pair 452 using a public-key algorithm (e.g., RSA, DSA, ECDSA, DH, ECDH, etc.), and inserting the first host key into a virtual machine running in a private cloud 454).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of Mathaiyan in order to securely create host information and store it within the device.

As per claim 17 Khan in view of Mathaiyan discloses:
The method of claim 15, further comprising: wherein executing the system operational code further comprises; and storing, by the secure element, the host key information HKSE in a SE-HKSE slot of the secure element. (Paragraph 60 of Khan, the AuthKey can be stored within the secure element).
Khan teaches the method of generating and storing host key information (see paragraph 60 of Khan) but fails to clearly disclose:
Creating a host device public key Phd using the host device private key nHD, and sending the host device public key Phd to the secure element; creating, by the secure element, the host key information HKse using the secure element private key nSE and the host device public key Phd,
However, in the same field of endeavor, Mathaiyan teaches this limitation as, (paragraph 47 of Mathaiyan, the process 450 may be initiated by generating a first host key comprising a third public-private key pair 452 using a public-key algorithm (e.g., RSA, DSA, ECDSA, DH, ECDH, etc.), and inserting the first host key into a virtual machine running in a private cloud 454).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of Mathaiyan in order to securely create host information and store it within the device.

As per claim 18 Khan in view of Mathaiyan discloses:
The method of claim 15, further comprising: after storing the host key information HKSE in the HD-HKSE slot of the host device, deleting the host device private key nHD from the host device. (Paragraph 85 of Khan, in at least some embodiments, the secure element may mark-for-delete all previously provisioned credentials, if any, that is currently on the secure element (e.g., by updating a setting in the CRS applet that deactivates all of the payment applets in the secure element) in response to detecting a newly injected AuthRand).

As per claim 20 Khan in view of Mathaiyan discloses:
The method of claim 15, further comprising: before executing the system operational code, sending an initiate command to the host device triggering boot-up of the system operational code, wherein the initiate command includes a batch password; and wherein executing the system operational code further comprises unlocking the secure element using the batch password. (Paragraph 81 of Khan, the passcode function serves to protect any user information that is normally accessible through the device, since only the intended user should be able to unlock his or her device).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No. 2015/0348022) in view of La Joie (US Pub. No. 2007/0276925) and further in view of Mathaiyan (US Pub. No. 2017/0026355).

As per claim 3:
The combination of Khan and La Joie teaches the method of generating and storing host key information (see paragraph 60 of Khan) but fails to clearly disclose:
The method of claim 1, wherein: the binding information Bse is a secure element public key Pse; the second secret key SK2 is a host device private key nHd; and generating the host key information HKse comprises creating, by the host device, the host key information HKse using the secure element public key Pse and the host device private key nHD.
the process 450 may be initiated by generating a first host key comprising a third public-private key pair 452 using a public-key algorithm (e.g., RSA, DSA, ECDSA, DH, ECDH, etc.), and inserting the first host key into a virtual machine running in a private cloud 454).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Khan and include the above limitation using the teaching of Mathaiyan in order to securely create host information and store it within the device. 

Allowable Subject Matter
Claims 4, 7, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner will provide reason for allowance at the time of allowing the application. 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Ylonen (US Pub. No. 2017/0041349). Ylonen discloses the methods and systems for managing automated access to computers using SSH user keys and other kinds of trust relationships.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TESHOME HAILU/Primary Examiner, Art Unit 2434